Citation Nr: 1730377	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-19 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.  

2.  Entitlement to service connection for a psychiatric disability.  

3.  Entitlement to an effective date prior to October 16, 2009, for service connection for right lower extremity Achilles' tendonitis.  

4.  Entitlement to an effective date prior to October 16, 2009, for service connection for left lower extremity Achilles' tendonitis.  

5.  Entitlement to an effective date prior to October 5, 2011, for the award of service connection for left wrist arthritis.  

6.  Entitlement to an initial rating in excess of 10 percent for left (minor) wrist arthritis.  

7.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome.  
8.  Entitlement to an initial rating in excess of 10 percent for right lower extremity Achilles' tendonitis.  

9.  Entitlement to an initial rating in excess of 10 percent for left lower extremity Achilles' tendonitis.  

10.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from February 1976 to April 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) which established service connection for left knee patellofemoral syndrome and assigned a 10 percent rating, effective October 16 2009; and denied service connection for chronic left shoulder strain and chronic bilateral Achilles' tendonitis.  In November 2012, the RO denied both service connection for left wrist arthritis and depression and a TDIU.  In April 2015, the Board granted service connection for both left wrist arthritis and bilateral Achilles' tendonitis and remanded the claims for service connection for a left shoulder disability and a psychiatric disability, the rating for left knee patellofemoral syndrome, and for TDIU for additional development of the record.  

In May 2015, the RO established service connection for right lower extremity Achilles' tendonitis rated 10 percent, effective October 16, 2009; left lower extremity Achilles' tendonitis rated 10 percent, effective October 16, 2009; and left (minor) wrist arthritis rated 10 percent, effective October 5, 2011.  


FINDINGS OF FACT

1.  Right lower extremity Achilles' tendonitis and left lower extremity Achilles' tendonitis were initially manifested during active service.  

2.  The Veteran separated from active service in April 1983.  

3.  The Veteran submitted an October 2009 Veteran's Application for Compensation or Pension, VA Form 21-526, requesting service connection for bilateral Achilles' tendonitis.  The claim was received by VA on October 16, 2009.  

4.  A recurrent left wrist disability originated during active service.  

5.  The Veteran submitted a September 2011 Supplemental Claim for Compensation, VA Form 21-526b, requesting service connection for a left wrist disability.  The claim was receive by VA on October 5, 2011. 


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date prior to October 16, 2009, for service connection for right lower extremity Achilles' tendonitis have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.400 (2016).  
2.  The criteria for assignment of an effective date prior to October 16, 2009, for service connection for left lower extremity Achilles' tendonitis have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.400 (2016).  

3.  The criteria for assignment of an effective date prior to October 5, 2011, for service connection for left (minor) wrist arthritis have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.400 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records show that the Veteran was diagnosed with and treated for right lower extremity and left lower extremity Achilles' tendonitis and a left wrist sprain and soft tissue injury.  

In an October 2009 Veteran's Application for Compensation or Pension, VA Form 21-526, the Veteran claimed service connection for bilateral Achilles' tendonitis.  He stated that the Achilles' tendonitis arose during active service.  The claim was received by VA on October 16, 2009.  

In a September 2011 Supplemental Claim for Compensation, VA Form 21-526b, the Veteran claimed service connection for a left wrist disability.  The claim was receive by VA on October 5, 2011.   

In April 2015, the Board granted service connection for both bilateral Achilles' tendonitis and left wrist arthritis.  In May 2015, the RO established service connection for right lower extremity Achilles' tendonitis rated 10 percent, effective October 16, 2009; left lower extremity Achilles' tendonitis rated 10 percent, effective October 16, 2009; and left (minor) wrist arthritis rated 10 percent, effective October 5, 2011.

Generally, the effective date for an award of service connection is the day after service separation or the date entitlement arose, whichever is later, if the claim is received within one year of the date of separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1) (West 2014); 38 C.F.R. § 3.400 (b)(2)(i) (2016).  

The Veteran has advanced no specific argument as to why earlier effective dates for the awards of service connection for right lower extremity Achilles' tendonitis, left lower extremity Achilles' tendonitis; and left wrist arthritis are warranted.  The evidence does not show any claim, formal or informal, was received for service connection for the claimed disabilities prior to the effective date assigned.

Because the claimed disabilities were initially manifested during active service and as the Veteran's claims for service connection were received many years after the date of his separation from active service, the Board concludes that the appropriate effective dates for the award of service connection for right lower extremity Achilles' tendonitis and left lower extremity Achilles' tendonitis is October 16, 2009, the date of receipt of the claim, and for the award of service connection for left wrist arthritis is October 5, 2011, the date of receipt of the claim.  38 U.S.C.A. § 5110 (b)(1) (West 2014); 38 C.F.R. § 3.400 (b)(2)(i) (2016).  


ORDER

Entitlement to an effective date prior to October 16, 2009, for service connection for right lower extremity Achilles' tendonitis is denied.  

Entitlement to an effective date prior to October 16, 2009, for service connection for left lower extremity Achilles' tendonitis is denied.  

Entitlement to an effective date prior to October 5, 2011, for service connection for left wrist arthritis is denied.  

REMAND

The Veteran asserts that service connection for a left shoulder disability is warranted as he sustained the claimed disability during active service.

The service medical records refer solely to right shoulder trauma without mention of a left shoulder disability.  A November 2010 VA X-ray study of the left shoulder states that an impression of "prior left clavicular fracture" was advanced.  

In April 2015 Remand instructions, the Board requested that the Veteran be provided a VA shoulder examination and an opinion provided as to "the nature and likely etiology of his claimed chronic left shoulder strain" and "whether it is at least as likely as not (50 percent probability or better) the claimed chronic left shoulder strain was related to service or otherwise onset due to disease or injury sustained therein."

The requested VA shoulder examination was conducted in February 2016.  The VA examination report indicates that the Veteran complained of left shoulder pain associated with abduction.  On examination of the left shoulder, the Veteran exhibited limitation of motion.  The November 2010 VA X-ray study of the left shoulder reflecting a "prior left clavicular fracture" was noted.  The examiner advanced no left shoulder diagnosis.  The VA physician's assistant opined that "the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness" as "there is no left shoulder injury noted in the [service medical records]."  The examiner did not address either the Veteran's subjective history of an in-service left shoulder injury; "the nature and likely etiology of his claimed chronic left shoulder strain;" or the etiology of the documented left clavicular fracture residuals or their relationship, if any, to active service.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA obtain an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Compliance with the Board' remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that further VA shoulder examination is necessary.

Clinical documentation dated after February 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

A September 2013 Mental Disorders (Other than PTSD and Eating Disorders) Disability Benefits Questionnaire, VA Form 21-0960P-2, completed by H. Henderson-Galligan, Ph.D., states that the Veteran was diagnosed with a mood disorder secondary to medical condition.  Dr. Henderson-Galligan opined that the Veteran's service-connected left knee disability caused the diagnosed mood disorder.  

In April 2015 Remand instructions, the Board requested that the Veteran be provided a VA psychiatric examination.  The requested VA psychiatric examination was conducted in February 2016.  The VA examination report states that the Veteran was diagnosed with adjustment disorder mixed with anxiety and depressed mood.  The examiner concluded that "it is less likely than not that the Veteran's current mental health condition of adjustment disorder mixed with anxiety and depressed mood had its clinical onset during service or was due to an event or incident of the Veteran's period of active service."  He commented that "last mental health treatment was about 5 years ago, and Veteran is not currently receiving mental health treatment and/or psychiatric treatment" and "current mental health symptoms are related to multiple psychosocial factors, including financial concerns, unemployment, and conflict in family relationships."  The VA psychologist noted but did not discuss Dr. Henderson-Galligan's psychological evaluation.  Because of that omission, the Board finds that the February 2016 VA psychiatric examination report to be of little probative value.  Therefore, the Board finds that further VA psychiatric examination is necessary to adequately determine the nature and etiology of the Veteran's recurrent psychiatric disability and its relationship, if any, to active service or a service-connected disability.  

The Veteran was last provided a VA examination which addressed the left wrist in January 2012.  The Board finds that further VA wrist examination is required to accurately determine the current nature and severity of the service-connected left wrist disability.  

In a November 2016 written statement, the Veteran stated that his multiple service-connected lower extremity disabilities had increased in severity and significantly affected his daily activities.  He clarified that "I'm in pain when I'm sitting, standing, or lying in bed" and "when I sit in a chair, my legs go numb."  Because of the apparent increase in severity of the service-connected left knee patellofemoral syndrome, right lower extremity Achilles' tendonitis, and left lower extremity Achilles' tendonitis, the Board concludes that additional VA orthopedic evaluation is necessary.  

Entitlement to TDIU requires an accurate assessment of the impairment associated with all of the service-connected disabilities.  Therefore, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the other certified issues of service connection and evaluation of the service-connected left wrist, the left knee, the right lower extremity and left lower extremity disabilities.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of the claimed recurrent left shoulder and psychiatric disabilities and all treatment of the service-connected left wrist arthritis, left knee patellofemoral syndrome, right lower extremity Achilles' tendonitis, and left lower extremity Achilles tendonitis, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, including that provided after February 2016.  

3.  Schedule the Veteran for a VA orthopedic examination to assist in determining the nature and etiology of any identified recurrent left shoulder disability and any relationship to active service or a service-connected disability, and the current nature and severity of service-connected left wrist arthritis, left knee patellofemoral syndrome, right lower extremity Achilles' tendonitis, and left lower extremity Achilles' tendonitis.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:  

(a)  Diagnose all left shoulder disabilities found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified left shoulder disability had its onset during active service or is related to any incident of service, to include claimed in-service left shoulder trauma?  

(c)  Provide ranges of motion for passive and active motion of the left wrist.  The examiner should state whether there is any additional loss of left wrist function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare up.  

(d)  Specifically address the impact of the left wrist disability on the Veteran's vocational pursuits.  

(e)  Provide ranges of motion for weight-bearing and nonweight-bearing and passive and active motion of the left knee.  The examiner should state whether there is any additional loss of left knee function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare up.  The examiner should state whether there is any recurrent subluxation or lateral instability of the left knee, and if so, should opine as to the severity.  

(f)  Specifically address the impact of the left knee disability on the Veteran's vocational pursuits.  

(g)  Provide ranges of motion for weight-bearing and nonweight-bearing and passive and active motion of both the right ankle and the left ankle.  The examiner should state whether there is any additional loss of right ankle and left ankle function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare up.  

(h)  Specifically address the impact of the right and left lower extremity Achilles' tendonitis on the Veteran's vocational pursuits.  

(i)  Is it at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities?  If the Veteran is felt capable of work despite the service-connected disabilities, state what type of work and what accommodations would be necessary due to the service-connected disabilities.

4.  Schedule the Veteran for a VA psychiatric examination to assist in determining the nature and etiology of any identified recurrent psychiatric disability.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all psychiatric disabilities found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified recurrent psychiatric disability had its onset during active service or is related to any incident of service?  

(c)  Is it at least as likely as not (50 percent probability or greater) that any identified recurrent psychiatric disability is due to or the result of the left knee patellofemoral syndrome and/or other service-connected disabilities?  

(d)  Is it at least as likely as not (50 percent probability or greater) that any identified recurrent psychiatric disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the left knee patellofemoral syndrome and/or other service-connected disabilities?  

5.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


